OFFICE OF ‘THE ATTORNEY   GENERAL             OF ‘I'RXAR
                    AUSTIN




 Railroad CommIsalon o? Taxao
 AllatIn, Taxes
                          opinion No. O-3611b,
 Ointlaman,               Ra’: Intarpratlng B.B.               351, 47th Leg.

                 In our opinion No. 0-36lla, In answering your aev-
 antaanth question,    we axpresaad tha opinion that “if the
 authority   erpreaaad in the psrmlt (spaoial        oommodlty) ha8
 been amended elnoa Jenuew 1, 1941, the replacing           oertlrl-
 ceta (epaolalized    motor.oerrIar)      should carry tha authority
 given in the amended permit whether the amendment Inorresad
 or decreesad the authority       tharatorora   oonfarrad.~   It has
 barn called to our attention        that coma such amendmenta in-
 orsassd the authority     so ee to authorize operation      In
 areas not theratorore     served,    and that soma amdndments
 authorized   the transportation      or oommodltlar not thereto-
 t&re quthorlzad to be hauled.
               Upon rurther aremlnetlon into the question wa
 heva oonoludad that WI wara In error aa oonoarne pasmite                          .
 whloh had bean emended einoa January 1, 1941, authorizing
 euoh lnoraeesd oprretlona.
                   A person reoalvlng     a spaoiel     oommodlty permit
  einoa’ January 1, 194l, is danlad a rsplaolng               eprolelIzed
  motor oarrlar oartirioeta       without hr plaade end-prorar pub-
- 110 oon7anIrnoa and nsoaselty.          Thara is no real differsnor
  batWarn that parson=& one who hes.obkalnad                ldantloal     naw
  oparating rights alnoa- January 1,’ 1941, through araandmant
  or  en old parrnit.     Tha intantion       ehould not ba aeorlbad to
  tha lagialatura     to raqulra tha ona to dlscharga            an onuroue
  burdan end not to place tha same raqulrament on tha other
  unleae the language of tha stetuta            nil1 not edmlt reasona-
 :Plg or a dirrerant      oonetruotlon.        Via do not baliara the
 ,applloebla.   language of the Act neossserlly           raquiraz     tha
  6onst_ruot$on which we have heretorora            &van.      Section    Se(b),
  lest oleus~,      AcoordInglg,    wa m0airy      our enewar to your
  said aeientaenth     question end say thet the eproiallzad               cer-
  rlar csrtlrioixts    dhould not embody any operating             rights not
  oonteinad In the: permit as’ ot January 1, 194l, end this da-
  epita tha taot that thera may heva bean an amendment granted
  slnoa that data’lnoieeslng        suoh rights.
      Rollroad   Commission or Taxes,       Paga 2


                  We adhere to the                on axprasead    In that
      opinion’ to the arreot      that Ii a       aolel oommodltp parmlt
      her been emended rlnce JanUaryl,          1941, 80 ‘68 to deoreasa
      It.8 aut&orIty,    tha repleoing    oartlfloetr     should emb$yh;;t;y
      the authority     contained   In the permit 08 emended.
      otherwise    would be to grant hlm new opareting          right8    wlth-
I     out proor or pub110 convenlenoe          and neceeslty,     simply on
      sooount of the ract that et a prior time he had held suoh
      righta,   while a naw appllO0nt      ror the mm quthorlty           would
    ’ ba required     to show public oonvrnlenoe        end neoaseity.
                                                 Yours very    truly
                                           ATTORNEY
                                                  GEN-ERAL
                                                         OF TEXAS




      APPROVEDAVG 1, 1941
      /I/   Grover   Sellare
      FIRST ASSISTANT
      ATTORNEY GENERAL

      GRL;ob
              APPROVEDOPINION COMMITTEEBY BWBCHAIR!                    .          ’